On Motion for Rehearing.
We have carefully reviewed the authorities cited in the motion for rehearing filed herein. These cases simply assert the doctrine, if we understand them, that attorneys to whom a portion of a cause of action for damages has been transferred or assigned are not necessary parties to the suit to recover damages, and while this is true, still we do not think that it militates against the conclusion arrived at by the court in its original opinion that, in the absence of any showing in the record that they were interested in the result of the suit, said attorneys should not be allowed to control its disposition in this court. For which reason we overrule the motion for rehearing.
Since the motion for rehearing was filed Mr. J. H. Talliehet, one of the counsel whose name is signed both to the motion resisting appellants’ right to dismiss the¡ appeal, as well as the motion for rehearing, has filed in this court the following suggestion: “Comes now J. H. Talliehet, and represents and shows to the court that he has and claims no interest whatever in the subject-matter of above suit, but that any contingent interest therein in the nature of an assignment for attorney’s fees is wholly the property of O. R. Seiter. Further, that said J. H. Talli-ehet not having actually prepared any of the briefs or motions herein, or participated in their preparation, desires his name stricken from the docket as an attorney therein. This statement and suggestion is made without any intention of prejudicing the rights of said O. R. Seiter, who doubtless considered said J. H. Talliehet entitled to share in his fees secured by assignment of part of the cause of action, on account of assistance rendered by said J. H. Talliehet in the district court, and who doubtless signed the name of said Talliehet to the papers filed herein as a courtesy, considering him of counsel. [Signed] J. H. Talliehet, for Himself”' — thereby showing that he has no interest in the pending controversy,.and asking that his name be stricken from the docket as an attorney therein; which motion, after due consideration, has been granted, and the clerk is directed to strike his name from the docket as an attorney herein, as therein requested.
Motion for rehearing overruled.